DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of inventions 1 (claims 1-7, 10-17), species 1a (conductor includes only a core and a coating), and Species 2c (lower arm prosthesis) in the reply filed on 10/22/21 is acknowledged.
Claims 6-9, 15-16, 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 1-2, 4-5, 10-11, 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 20180296822 A1) hereinafter known as Schroeder in view of Kuiken et al. (US 20160038314 A1) hereinafter known as Kuiken.
Regarding claims 1 and 10 Schroeder discloses an orthopedic device (Figure 1) comprising:
a base body (Figures 3 and 5 item 120) made of an electrically insulating material ([0121]);
at least one electric conductor arranged on or in the base body (Figures 3 and 5 item 130), the at least one conductor comprising a core made of an electrically conductive elastomer (Figure 3 item 134 and 136; [0024]),
but is silent with regards to there being an electrically insulated coating on the core.
However, regarding claims 1 and 10, Schroeder appears to show there can be some elastomeric insulating material separating the conductor (“electrode” Figure 5 item 130) and the surrounding fabric (Figure 5 item 110) (see figure 5).
Further, Kuiken teaches that the inclusion of an electrically insulating coating on the electrically conductive core of an electrode is known (e.g. embedding the electrode within an insulator so that it has a back “coating” (Figure 6; [0032])). Schroder 
Regarding claims 2 and 11 the Schroeder Kuiken Combination teaches the device of claim 1 substantially as is claimed,
wherein Schroeder further discloses the elastomer is a silicone, thermoplastic elastomer, or polyurethane ([0024 silicone), with at least one of graphite, soot, metal particles, or carbon nanotubes are found ([0025]).
Regarding claims 4 and 13 the Schroeder Kuiken Combination teaches the device of claim 1 substantially as is claimed,
wherein Schroeder further discloses the material of the base body comprises silicone, a thermoplastic elastomer, or a polyurethane ([0021]).
Regarding claims 5 and 14 the Schroeder Kuiken Combination teaches the device of claim 1 substantially as is claimed,
wherein Schroeder further discloses wherein the device comprises either an electrode or a sensor (Figures 2-3 and 5 item 130) which is electrically connected to the conductor (Figures 2 and 5; [0031] the conductor is connected to other electric components, including other electrodes/sensors) such that when the device is mounted on a body part the device comprise into contact with that body part (Figure 2; [0001], [0022]).
Regarding claim 17 the Schroeder Kuiken Combination teaches the device of claim 1 substantially as is claimed,
wherein Schroeder further discloses the electrically conductive elastic material comprises an elastomer ([0024]).

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder and Kuiken as is applied above, further in view of Shannon (US 20060111792 A1).
Regarding claims 3 and 12 the Schroeder Kuiken Combination teaches the device of claim 1 substantially as is claimed,
but is silent with regards to the electrically insulating coating being a poly p-xylylene polymer and derivates.
However, regarding claims 3 and 12, Shannon teaches wherein insulating coating materials for prosthetic sockets include derivates of poly-p-xylylene ([0041], [0044]). Schroeder and Shannon are involved in the same field of endeavor, namely prosthetic limbs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Schroeder Kuiken Combination so that the material of insulating coating comprises that which is claimed, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/03/21